Case 3:18-cv-16593-MAS-TJB Document 6-2 Filed 02/12/19 Page 1 of 8 PageID: 205




                                                                                            L:g1 Re1,on’.c (‘ciui
                                                                                            65() C’etitn 1;I

 C0MCAST
                                                                                            St)6M47.))Sf. F

 Ct)NFIDEN1IAL
 ininiary   24 20 1 ()




 Rc         STRIK I 3 1 iC)Li)INGS 1.AC v. J()1 IN )C)T subscriber assigned (P nddrcss 76. 1 1 794 I 68
                                     ..




            United States .1)tstnct Cour; tw the I)istrict of New Jersey
            Docket No,: 3:1-cv-1t593
            t.)rdcr Entered: 01 09-2t) 1 9
            tomcast File #: LCOt 1 094

 [)ear

           STRIKE 31 lOi.DINGS, EEC has flied a federal lawsuit in the United States District Court for the
 i)istrici of New Jersey. You have been identifled in our records via your assigned Internet Protocol (“IF)
 address, which is unique to each internet user, in this lawsuit for allegedly infringing STRIKE 3
 1101 1 )1\ t S H ( S wp r iuhts on 1 h lntci nt b uploading or do nloading content ithout pi mission
  [his vas a] leucdlv done using a device assigned the W address 76.1 1 794. 168 on 09!29/20 18 22:06:38
 (iN1T Ilie cowl has ordered C’omcasi 10 supply your name, address and other information to STRIKE 3
 I If )i D]NCS. ii C in the ttichccl Order and accompanying Subpoena. The case has been assigned Docket
 Number 3:1 X—cv- I Ô5.)3 1w the court Ii you have any questions about the lawsuit, you should consult an
 attoniev inuuediately. Conmcat cannot and ‘ii ill riot provide any legal advicc,

              Comcast will provide your name. address, and other information as directed in the Order and
 Subpoena unless you or your attonwy file a jwoteetmve motion to quash or vacate the Subpoena in the
 4..ourt itn. the. ahpnn i i i ‘ssuLd no kter th in 1)2; 14/201 ) 11 son m mk thm hi mn. \ on TflU%t notil>
 ( on c rt ii         nuig   oh up and pmoo1 of hhn bs sendir it m i lix to {S66) 9 i               iw I mti thin
 112; 1 4q20 1 (J, Please miute that tumeast cannot accept or tile any legal ctetmen on your behalf. It you do not
 ii Ic a ii tot inn to iuasii n acate tic Subp icna by this date, or if you iii1 to noti Cv (omeast of your ii1m
 by this date, tomeast witi pif>titjc otmr name, address and other infijirnutiort us dimecied in the Order to
 the Piamntiil.

            If you have 1 egal quest ions about this mart ci, please coot act an attorney

                                                                 Very Truly Yours,

                                                                Comeast Legal Response Center




 Heinsures;         (opy of Subpoena and accompanying court order regardmn ciii 1 action
    Case 3:18-cv-16593-MAS-TJB Document 6-2 Filed 02/12/19 Page 2 of 8 PageID: 206
.   4




         $0 518 (1kv. CVI4)Swbpocnw £scducc D ar4, It!    *4io#toCb$tiit n Penti .It4pcct   iPnisain sCiviIAciic*


                                          UNITED           STATES           DIsTRIcT COURT


                                                                        for the
                                                               District of New Jersey

          STRD(E 3 HOLDINGS tIC                                         Civil Action No 3 I8-ev-16593-MAS-TJB
              .                                            PInInsf

                                     V.                             -




          John Doe subscriber assigned iP address
          16.117.94,162,
                                                         Dejendam.


                              SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION1 OR OSJECS
                                OR TO PERMIT INSPECTiON OF PREMISES IN A CIVIL ACTION

        To:       Comcast Cable Communications, LLC
        Aim:      The Corporation Thst Company
                  820 Bear Tavern Road
                  Mercer County
                  West Trenton, New Jersey 08628

        Serve: Via Certified Mail

                IX] Production: YOU ARE COMMANDED to produce at the time, dale, and place set forth below the
        following documents ekworneally stored anfonnanon or objects and to penmi tnspceüon coppn& testing or
        sampling of the material:

        Please produce documents Identifying the amy AND address ONLY of the defendant John Doe listed in the
        below chart AFtER expressly following the instructions and limitations outlines by the Court in the attached Order.

         IP Address                  Date/Time LJTC
         7111734.168              JflW%018 22:06:38

                   John C AliGn, Esq                                    Date and Time
         Place     FoxRothsehtldLLP
                   Prinction Pike corporate Center                      February 6, 2019 @ 5:00 PM £51’
                   997 Lenox Drive, Building 3
                   Lawreoceville, NJ 08648-231 1
                   T: (609) 896-3600


                  ( ) inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land,
        or other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting
        party miy inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

         Place:                             “                        {Dineand Time:




                  The blowing provisions of Fed. R. Civ. R 45 arc attached      —   Rule 45(c), relating to the place otcompliance;
Case 3:18-cv-16593-MAS-TJB Document 6-2 Filed 02/12/19 Page 3 of 8 PageID: 207



         %Rcr. 02fl4)S        w7tcdttc Oxw*tn. e         ObialsofloPcnsit ianotPwaiinCvilAaiow

 Rule 45(d) relating to your ptotecuon as a person sub4ect tos subpoena and Rule 45(e) and (g) relatrng to your duty
 to respond to this subpoena and the potential consequences of not doing so.

 Date:       oiisaqt
                                       CLERK OF COURT

                                                             OR

                         SIgnexcure ofCkrk or Deputy Clerk                Attorney’s   Signorire


 The nanie, address, e-mail, and telephone number of the attorney representing PIainsjO. who issues or requests this
 subpr:na, are:

          John C Aikin, Esq.
          Fox Rothschild LU’
          Princeton Pike Corporate Center
          997 Lenox Drive, Building 3
          Lawrenceviiie, Ni 0868-2311
          T: (609) 896-3600; Fax: (609) 896-1469; E-mail: jstkinøfoxmthschild.corn

                                   Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents; electronically stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena narn be served on each patty in thIs case before
 nis served on the person to wl’om t ss directed Fed R Civ P 45(aX4)
Case 3:18-cv-16593-MAS-TJB Document 6-2 Filed 02/12/19 Page 4 of 8 PageID: 208



AD flS (kc 02 A)&*pocmw hqlucc b                       aiskaiee. aC*itct arm Pni in%cGianot?rtrnisøia, CnitAciien

                          Ftdtrai Rule of Civil Procedure 45 (c), (dX (eb and (g) (Effective I 211113)
fr) Pbct arCempdbrwt,                                                                 (ii)din*o’g*n conttiaedespo&sppiniona inindoc that don
                                                                                tics dncnbe speaf,c acuntnoa in thsçute and inuks from the expert a
 (3) flea TrtvJ iiada&*rDeid.a Awbpocn* uyoma#nd*                               sLtwiy that ia not reqtia*d by apcty.
pcflw mvknd aIñAthaEadcpari4ionayu tdliawt                                         (QSptc*tn t*nâucau axon AJttrwa$sW It the ctreeatislact
  (A) inb n 100 n@kidw4mct he pai tw&s. ts tr$ayc&a                             described em R*45(d)(3X9) the tçstn may rnsrnd ofqtathcngw
rt;uimfleE*nwsinau iepcntr cc                                                   mothtytna stbpoera, or&rqpennctor ptododtom oadctspecihcd
  (Hi ‘#ttha the sew whrcthc person retdes. cnpbyoL cc                          cerdiRotn ifthescrvIng patty
tntsh*iMni%.pasmt1td pcncn                                                               6) showsasubuaraialaccd lorthe sostitnarsyar ntsenattha wwmtbe
    0) is flt1C *psny•soWictt; cc                                               otherwise met withotit tosdon hardship: trio
    Is) stonMtd m*(KMt wai andwo3d                                                       (il)cnsvrcsthat Ike &soeiact1 person will heseasonably coenawd.
290
                                                                                (t) fltain ía knpt*aEing to a Sabpoeaa.
 (2) FccknD&anq Aiiknnycantnaset
  (A) nafbnscnodccnmk*Nystartd ikrnüaa                                            (1) Pzodoeiseg                                                    These
*n&t knp ti a cc witha X xaks atwtwn thcpasonitsz&s. s                          pmetdtsrtssoply to prothic:n dorwrnsor dcosomeallyssatd
trtWa3t&ct fld*d)1fl$flOS b%6tmfl m pofl%SM                                     irSoruader:
  (fl                                                                              (A) bocats A personrnpon&flssobpn soprodeot
                                                                                must produce ther is t&yare kept in the ardioarycasvsedbasncc
(d) Pruscrttage PsnnSáJatn        *    Subpoa ; £n$orcrmnt,                     rnai pep.’nzcstwj tabd them so cornspond to shenacpnnm 6tdemand.
                                                                                   (B) formfor Pt&uttmj Electron cat             ii    smtiote HfleafiW
 (1)Atwst7rtg Uãdn $at*n ec £rpnst:SesctbntAprnyornccney                        ifs scbpoctu does not specify * Ion for pn%trs*ekcnnatlyssored
   po;stb.t tar nairtt6 seniaga subpcns masz akcrcnoesbk stqs                    tibtuacts. the penori rnpondsog macct podoce it an a loans or knit to
to svoid tmpccm tst&r bsrdcn or npcostmt s pnoa s*jcd to the                           is is orthaarilymaint&nedor isa rnsonti:y table firm cit tans.
stsbpcctn The coart tar ikvdtswwa wbcpncetsnçu&m4satsi                             (C) ElewoiocatfrSard tnjhwrorssa Pnrdtecedsa (he4.Clae Fans The
cn(otte tKs daysod mtçow am            nnwznoa—whifltny inck&                   peno eo            gneed not produce the sonic eleetroaic*ty ssostd
øu crnns and reasonthk aromey a Ins—on a partyor atotzey who                    information Is rrrc then one tuna,
fiRs to comply.                                                                    (D)bxi5kLkacokySatr&!%snrioee. The person
                                                                                 espondsagneed ties prová áscovay of clecnacaiiyssoced minoan
 (i)Canawrdw P on At, ris%w Fermi tnsjwca                                       from saints that the person idenaftesas not
  fA)Asntt Nor*eqafnt A pant. conndcdio prochtc                                 of undue burners or cost ( motion socccnpdScouerycc faa psotecovo
docnes dcwoatnllysaartd mm     nqiblc%nngs. otto                                oaks she person respoodwig eat show that she minoan is
pclmtt zbmapccamtofFcnoses. nerd tics appcarmpenoea the pkaad                   reasotabty accessible becatse omondtac bastion or cost tIthes showingis
peoehcuosa mçocoonuokss aim econadethoapper Inadepa*ior%                        nk shetairt any nonnkekssoalcrdasconq tronisirk rotates tithe
bcañag atñ*t                                                                    .aUn.pnythoin :oodtae.eoskkisns the Limitations of Rule
   (H) O%tesicas A pasoacoAtmsmded to prcósct doeantsae tazb)e                  ZC4bX2XQ, The court may specify conOirions fdr&shwco..
ih.%s or to pennd cqinonTnaynweoa the party or wy*stjiated
a the s*ibpcctn a wooer objeeoon to taspcdtnt. copying, ining. ow               (2) fleiAdi4t.)WvUcgror PwzecSa
snptng try or at of .hc vtistcnsts or o irspecnng the psrnascs—vr to             (A) hlraetu$ao Wishetit A pen witthoiding subpoenaed mnuion
peoditingdecuomic1tyt4a% nfornaaoa to the form cc farrrs requctirt              under * claris due at is pnvakgeda subject so protection as tno)rpnuon
The abjection ma be scrnttkfore the cache of the time speafied foe              material must:
coqihtoccar t4deyaalbdtstibpn senttt tfaobjeettoa is nude.                              (I) nprnsiy make the claim; mid
.
    ft:fl.pp4y.                                                                         (Ii) describe the natureofthewishhelddec,eonmtunieatica
     (1) At snywao.ncncto thcvccmna&dpcnon. she secvmg party                    taatsble things to a nunner that without ctintm inforaucon ascii
rnty moit the cows bthe atrtct whceeconlancc is ttqawcd Is-am                                                        she pattIes to assess dx claim,
a*nj.pmcmior impecñon.                                                            (U) bs,inadonFroáiced. ifinkantionprtdueniinrcscsoa
     (n)Thesc acts maybe requwedonly nduecte% in the arthec and the             subpoena is s..bjee to a clans of prn*p or of psarceno. as
order mint protects persot who is taken party nor a pony sofftcer lion          anal prepntaer material the person nxkrngthe claim maynoufy any party
stgrJicsat npei             fm.ncotçl                                           that rereioed the information of the ebita and the basis far is. After being
                                                                                tallied, a party ama promptly return, sequester, or destroy she spcetlkd
 (3)Q iagut.flafyinisSoasa                                                      wfonassoa and any copies it has, maw not use cc itselose the information
  (A) Wk4 &qw.rnl Oat mely totter, the unit lot’ ttr d sU’n                     until dx claim a resolved’ maw take reasonable steps so retrieve the
cow anaisrcqtàred mist qoash ar modifys kpecsthn:                               information tithe patty thsc)omd a before keng noatfitet and may promptly
    (1) taUt toaflowa rnsonzbküme so comply:                                    presets she inlornotion under sal to thccowt for the district where
    (U) reqai on poison cocçfrbeyotdw epgrapktcat hewn                          compliance is required faa Ocecirsinadon of the claim, The persart win
            Rule 45(fl                                                          produced the infoernarion must preserve the infanadon unit tkcisiinis
    Øli)       ndsclatnotprinkv.4  .                   nauer,ittic              it—
ncrpdon. cc wstnw appliot: or
    (iv) subjects a person so                                                   lu) Contempt
 (6) I*nPnnetToprccciapnctssib;ccs tooraltvcedbya                                   coon for the district where cosplince is ;vequircd—and alsa aPart
                                                                                ‘flit
   Poctil, Lit LOttfl fa& dizñct when cotrØnace is scquircdny, on               motion as nn%ened, the sssumg court— may hold an contempt a prison
notMr qosilt or rooddy the supu t’ I rcqerscs                                   who hovsn been srned. isis without adequate easuac to obey the
    (4&stbscigs snot secret or ocherctntIdentkiIresrtJt,                                  an ardor tthtcd to it
&ee)opfnnt,.ar conwternat information; cc




                                       For access to      oenanascnais.sec let It. Civ. P. CMa)Ccanrrenee Náac (2013),
Case 3:18-cv-16593-MAS-TJB Document 6-2 Filed 02/12/19 Page 5 of 8 PageID: 209




                                               I
                                                           I
                                t
                                          II
                         II
             IF
                      I
        ‘C
    0
    U
0
Case 3:18-cv-16593-MAS-TJB Document 6-2 Filed 02/12/19 Page 6 of 8 PageID: 210


     Case 3:18-cv4%593-MAS-TJB DocumentS Filed 01109119 Page 1 of 3 PagelD: 59




     FOX ROTHSCHILD LLP
     Formed in the Commonwealth of Pennsylvania
     By; John C. Atkin,Esq.
     Princeton Pike Corporate Center
     997 Lenox Drive
     Lawrenecvifle, NJ 08648-2311
     Tel: (609) 896-3600
     Fax: (609) 896-1469

     Arrantçysfor Plainhff&rike 3 Holdings, LLC

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


      STRIKE 3 HOLDINGS, LLC,
                                               Civil Action No. 3:1 8-cv-l 6593-MAS-
                        Plaintiff,             TB

            v.

      JOHN DOE subscriber assigned W                   INt43SOUSL ORDER
      address 76.117.94.168,

                        Defendant,


            THIS MAflER having been opened to the Court by John C. Addn, Esq., on

      behalf of Plaintiff Strike 3 Holdings, LLC (“Plaintiff”), on a Motion for Leave to

      Serve a Third Party Subpoena Prior to a Rule 26(1) Conference; it appearing that

      Defendant has not yet been served in this matter; the Court having considered

      Plaintiffs written submissions in connection with the motion pursuant to Federal

      Rule of Civil Procedure 78, and for good cause shown,

            IT IS on this        day of                    ,%019,
Case 3:18-cv-16593-MAS-TJB Document 6-2 Filed 02/12/19 Page 7 of 8 PageID: 211


     Case .3:18-cv46593-MASJJB Document S Filed 01)09119 Page 2013 PagelD: 60




           ORDERED that Plaintiff may serve the Internet Service Provider C’ISF’)

     with a Rule 45 subpoena commanding the ISP to provide Plaintiff with the true

     name and address of the Defendant to whom the ISP assigned an W address as set

     forth on Exhibit A to the Complaint [CF No. 1-1]; and

           IT IS FURTBER ORDERED that Plaintiff shall attach to any sch

     subpoena a copy of this Order; and

           if IS YUR*.       R ORDERED that Plaintiff may also save a Rule 45

     subpoena in the same manner as above on any service provider that is identified in

     response to a subpoena as a provider of Internet services to Defendant; and

           IT IS FURThEU ORDERED that if the ISP qualifies as a cable

     operator;’ as defined by 47 U.S.C. § 522(5)., which states:

           the term “cable operator” means any persen or group of persons

           (A) who provides cable service over a cable system and directly or
                through one or more affiliates owns a significant interest in such
                cable system, or

           (B) who otherwise controls or is responsible for, through any
               arrangement, the management and operation of such a cable
               system.
     it shall comply with 47 USC. § 51 (c)(2)(B), which states:

           A cable operator may disclose such [personal identifying information
           if the disclosure is, made pursuant to a court order authorizing such
                                .



           disclosure, if the subscriber is notified of such order by the person to
           whom the order is directed.

     by sending a copy of this Order to the Defendant; and

                                               2
Case 3:18-cv-16593-MAS-TJB Document 6-2 Filed 02/12/19 Page 8 of 8 PageID: 212


    Case 3:18-cv-16693-MAS-TJB Document S Filed 01109119 Page 3 of 3 PagelD: 61




           IT IS FUWERER ORDERED that Plaintiff may only use the information

     dIsclosed i.: response to a Rule 45 subpoena sewed on the ISP for the purpose of

     protecting and enforcing Plaintiff’s rights as set forth in its Complaint [ECF No. 1].



                               By:____
                                The Honorable Tonianne 3. Bongiovanni
                                United States Magistrate Judge

                                             Ufltr1     S     di yaked        4’
              The cjcr               ,




                fernvnait           DVCYt+      cvdj Mo 4




                                                3
